—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 2, 1992, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
In light of evidence that, during the eligible period, claimant started his own business installing telephone lines and actively pursued the means of making this business a success, there is substantial evidence for the Board’s conclusion that claimant was not totally unemployed. Because these activities *848took place at the same time claimant was collecting benefits and representing that he was not working, there is also evidence to support the determination that claimant made willful misrepresentations to obtain benefits.
Mikoll, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.